•           •           •     
  •          •         •





MEMORANDUM OPINION

No. 04-09-00666-CR

Pete MENDEZ,
Appellant

v.

The STATE of Texas,
Appellee

From the County Court at Law No. 7, Bexar County, Texas
Trial Court No. 253757
Honorable Monica E. Guerrero, Judge Presiding

PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
                        Karen Angelini, Justice
                        Sandee Bryan Marion, Justice

Delivered and Filed: December 16, 2009

DISMISSED FOR LACK OF JURISDICTION
            Based on our review of the record, it appears that appellant is seeking to appeal the trial
court’s order modifying the conditions of his probation.  An order modifying the terms and
conditions of probation is not an appealable order.  See Basaldua v. State, 558 S.W.2d 2, 5 (Tex.
Crim. App. 1977).  By order dated November 9, 2009, appellant was ordered to show cause in
writing no later than fifteen days from the date of our order why this appeal should not be dismissed
for want of jurisdiction.  On December 2, 2009, appellant’s attorney responded and agreed that the
order is not an appealable order.  The appeal is dismissed for lack of jurisdiction.
                                                                                    PER CURIAM
DO NOT PUBLISH